EXHIBIT 10.36

 

THE JONES GROUP INC.

RESTRICTED STOCK AGREEMENT
(Non-Management Director)

        THIS AGREEMENT dated as of [DATE], between THE JONES GROUP INC., a
Pennsylvania corporation (the "Company") and the person named on Annex I (the
"Grantee").

        The Company has adopted The Jones Group Inc. 2009 Long Term Incentive
Plan (the "Plan"). The Plan, as it has been amended to date and may hereafter be
amended and continued, is incorporated herein by reference and made part of this
Agreement. All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Plan.

        The Committee, which is charged with the administration of the Plan
pursuant to Section 3 thereof, has determined that it would be to the advantage
and in the interest of the Company to grant the award provided for herein to the
Grantee as a portion of the compensation due to the Grantee for service as a
member of the Board of Directors of the Company (the "Board") or any committee
of the Board.

        In consideration of the mutual promises and covenants made herein and
the mutual benefits to be derived herefrom, the parties hereto agree as follows:

        1. Grant of Restricted Shares.

                (a) Subject to the provisions of this Agreement and to the
provisions of the Plan, the Company hereby grants to the Grantee that number of
shares of restricted Common Stock of the Company, par value $.01 per share, set
forth on Annex I attached hereto (the "Restricted Shares"). The Restricted
Shares shall be issued by the Company and registered in the name of the Grantee.
They may be evidenced either by means of a certificate or through the entry of
an uncertificated book position on the stock transfer books of the Company, at
the Company's option. Certificates issued with respect to Restricted Shares
shall be held by the Company in escrow under the terms hereof. Such certificates
shall bear the legend set forth in subsection (c) below or such other
appropriate legend as the Committee shall determine, which legend shall be
removed only if and when the Restricted Shares vest as provided herein, at which
time the certificates shall be delivered to the Grantee. Uncertificated book
positions shall be subject to such "stop transfer" or other appropriate
restrictions in the stock transfer books of the Company as the Committee shall
determine. Upon the issuance of Restricted Shares hereunder, the Grantee shall
be entitled to vote the Restricted Shares, and shall be entitled to receive,
free of all restrictions, ordinary cash dividends and dividends in the form of
shares thereon; provided, however, that dividends in respect of Restricted
Shares as to which vesting is conditioned upon the achievement of performance
goals ("Performance-Based Awards") shall be accumulated and not paid out to the
Grantee unless and until the Restricted Shares vest. Grantees of Restricted
Shares that are not Performance-Based Awards shall not be required to return any
such ordinary dividends to the Company in the event of forfeiture of such
Restricted Shares. The Grantee's right to receive any extraordinary dividends or
other distributions with respect to Restricted

--------------------------------------------------------------------------------

Shares prior to their becoming nonforfeitable shall be at the sole discretion of
the Committee, but in the event of any such extraordinary event, the Committee
shall take such action as is appropriate to preserve the value of, and prevent
the unintended enhancement of the value of, the Restricted Shares.

                (b) In order to comply with any applicable securities laws, the
Company may require the Grantee (i) to furnish evidence satisfactory to the
Company (including a written and signed representation letter) to the effect
that the Restricted Shares were acquired for investment only and not for resale
or distribution and (ii) to agree that the Restricted Shares shall only be sold
by the Grantee following registration under the Securities Act of 1933, as
amended, or pursuant to an exemption therefrom.

                (c) Unless otherwise determined by the Committee, any
certificate issued in respect of the Restricted Shares prior to the lapse of any
outstanding restrictions relating thereto shall bear the following legend:

> > "The sale, transfer, alienation, attachment, assignment, pledge or
> > encumbrance of the shares of stock represented hereby are subject to the
> > terms and conditions (including forfeiture) of The Jones Group Inc. 2009
> > Long Term Incentive Plan and an Agreement entered into by the registered
> > owner and the Company dated as of [DATE]. Copies of such Plan and Agreement
> > are on file at the offices of the Company. Any attempt to dispose of these
> > shares in contravention of the applicable restrictions, including by way of
> > sale, assignment, transfer, pledge, hypothecation or otherwise, shall be
> > null and void and without effect."

        2. Vesting.

        Subject to Section 3 hereof, the restrictions on transfer of the
Restricted Shares shall lapse and the Restricted Shares shall become vested and
nonforfeitable as follows:

                (a) See Annex I attached hereto.

                (b) In the event of (i) the dissolution or liquidation of the
Company, or (ii) the disposition by the Company of substantially all of the
assets or stock of a subsidiary of which the Grantee is then a director, then,
if the Committee shall so determine, any Restricted Shares not forfeited prior
to a "change in control" (as defined in the Plan) shall become immediately free
of all restrictions and fully vested and transferable.

        3. Termination of Service as a Director.

        Except as provided in Section 4 hereof, Restricted Shares shall not vest
unless the Grantee is then a director of the Company and unless the Grantee has
continuously so served since the date of grant of the Restricted Shares. In the
event that the service of the Grantee as a director of the Company shall
terminate (other than by reason of death or disability), all unvested Restricted
Shares

2

--------------------------------------------------------------------------------

shall be forfeited and be immediately transferred to, and reacquired by, the
Company at no cost to the Company.

        4. Acceleration of Benefits upon Death or Disability of Grantee.

        If the Grantee shall (a) die while he or she is a director of the
Company, or (b) become permanently and totally disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended, while serving
as a director of the Company, then the period of restrictions applicable to all
unvested Restricted Shares shall terminate on the date of termination of service
as a director by reason of death or disability.

        5. Nontransferability of Restricted Shares.

        The Restricted Shares are not transferable and may not be sold,
assigned, transferred, disposed of, pledged or otherwise encumbered by the
Grantee, other than by will or the laws of descent and distribution until such
Restricted Shares become nonforfeitable in accordance with the provisions of
this Agreement. Any Grantee's successor (a "Successor") shall take rights herein
granted subject to the terms and conditions hereof. No such transfer of the
Restricted Shares to any Successor shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by such Successor of the terms and conditions
hereof.

        6. Effect of Certain Changes.

        Notwithstanding any other provision of the Plan, in the event of stock
dividends, stock splits, reverse stock splits, recapitalizations, mergers,
consolidations, combinations or exchanges of shares, spin-offs, reorganizations,
liquidations and similar events affecting the capital structure of the Company,
the Committee shall appropriately adjust the aggregate number of shares and
class of shares subject to this award.

        7. Payment of Transfer Taxes, Fees, and Other Expenses.

        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of the Restricted Shares
acquired pursuant to this Agreement, together with any and all of the fees and
expenses necessarily incurred by the Company in connection therewith.

        8. Other Restrictions.

        The vesting of each Restricted Share shall be subject to the requirement
that, if at any time the Committee shall determine that (i) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law, or (ii)
the consent or approval of any government regulatory body, or (iii) an agreement
by the Grantee with respect to the disposition of shares of Common Stock, is
necessary or desirable as a condition of, or in connection with, such vesting,
then in any such

3

--------------------------------------------------------------------------------

event, such vesting shall not be effective unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained, free of any conditions not acceptable to the Committee.

        9. Section 409A of the Internal Revenue Code.

        It is the intention of the Company that this award shall not constitute
"nonqualified deferred compensation" subject to Section 409A of the Code, and
the terms and conditions of the award shall be interpreted accordingly. In the
event that this award is deemed to constitute "nonqualified deferred
compensation" or is otherwise not exempted from Section 409A of the Code, the
Committee retains the right unilaterally to amend this award to conform with the
requirements of Section 409A of the Code.

        10. Notices.

        Any notices to be given under the terms of this Agreement shall be in
writing and addressed to the Company in care of its Chief Financial Officer,
1411 Broadway, New York, New York 10018, and any notice to the Grantee shall be
addressed to him or her at his or her address now on file with the Company, or
to such other address as either may last have designated to the other by notice
as provided herein. Any notice so addressed shall be delivered by hand,
delivered by overnight courier, or delivered by certified or registered United
States mail, and if so mailed, deemed to be given on the second business day
after mailing at a post office or branch post office within the United States.

        11. Effect of Agreement.

        Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Company.

        12. Laws Applicable to Construction.

        This Agreement has been granted, executed and delivered in the State of
Pennsylvania, and the interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Pennsylvania, as applied
to contracts executed in and performed wholly within the State of Pennsylvania.

        13. Conflicts and Interpretation.

        If there is any conflict between this Agreement and the Plan, or if
there is any ambiguity in this Agreement, any term which is not defined in this
Agreement, or any matter as to which this Agreement is silent, in any such case
the Plan shall govern, including, without limitation, the provisions thereof
pursuant to which the Committee has the power, among others, to (i) interpret
the Plan, (ii) prescribe, amend and rescind rules and regulations relating to
the Plan and (iii) make all other determinations deemed necessary or advisable
for the administration of the Plan. In the event that any question or
controversy shall arise with respect to the nature, scope or extent of any one
or more rights conferred by this award, the determination by the Committee (as

4

--------------------------------------------------------------------------------

constituted at the time of such determination) of the rights of the Grantee
shall be conclusive, final and binding upon the Grantee and upon any other
person who shall assert any right pursuant to this award.

        14. Headings.

        The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

        15. Amendment.

        This Agreement may not be modified, amended or waived in any manner
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
on its behalf by a duly authorized officer and the Grantee has hereunto set his
hand.

  THE JONES GROUP INC.

By: __________________
        Ira M. Dansky
        Executive Vice President

GRANTEE:


_____________________
[Name]

5

--------------------------------------------------------------------------------

ANNEX I

6

